Order entered March 18, 2014




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-13-00958-CV

                            IN THE INTEREST OF I.L.S., A CHILD

                         On Appeal from the 255th Judicial District Court
                                      Dallas County, Texas
                               Trial Court Cause No. DF-09-7655

                                             ORDER
       Before the Court are six motions filed by appellant on March 13, 2014. We DENY

appellant’s motion to reconsider this Court’s order dated February 27, 2014 and to designate this

appeal as accelerated.

       We GRANT appellant’s motion requesting a copy of the brief that was struck by this

Court’s February 27, 2014 order. We DIRECT the Clerk of this Court to mail to appellant a

paper copy of appellant’s brief that was struck as deficient.

       We DENY appellant’s motion to exceed the page limits of fifty pages for his initial brief

and twenty-five pages for his reply brief.

       Appellant has filed a motion and supplemental motion requesting an extension of time to

file his amended brief. Appellant request an extension of fifty days from the date he receives a

copy of the brief that was stricken. We GRANT appellant’s motion as supplemented TO THE

EXTENT that appellant shall file his amended brief ON OR BEFORE APRIL 30, 2014. We
caution appellant that if he fails to file his amended brief on or before APRIL 30, 2014, the

appeal will be dismissed without further notice. See TEX. R. APP. P. 38.8(a)(1).

       We DENY appellant’s motion requesting that the Court conduct a hearing and rule on his

pending motions.



                                                    /s/     ADA BROWN
                                                            JUSTICE